Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 4, and 14-16, are rejected under 35 U.S.C. 102b as being clearly anticipated by Kim et al. (US 2014/0264339).
 	With respect to Claims 1 and 4, Kim teaches a carrier 1110 having a first side and a second side opposite the first side, wherein the first side having a plurality of contact structures below interconnections 1210.  A semiconductor die 1200 having a first side and a second side opposite the first side, wherein the first side of the semiconductor die 1200 having a plurality of pads (i.e. above pads interconnections 1210) attached to the plurality of contact structures at the first side of the carrier 1110.  A metal plate 100 made of Al attached to the second side of the semiconductor die 1200, the metal plate 100 having a size (i.e. thickness and length) that is independent of the size (i.e. thickness) of the carrier 1110 and based on an expected thermal load to be presented by the semiconductor die 1200. Copper can be substitute material for aluminum as a high conductivity material (see paragraph 61).  An encapsulant 1310 confined by the carrier 1110 and the metal plate 100 and laterally surrounding an edge of the semiconductor die 1200 (see paragraphs 105-123; Figs. 4E, 4F, and 5A).
 	With respect to Claim 3, Kim teaches wherein one or more of the contact structures 10 disposed around a periphery of the carrier are at least partly visible in a plan view in which the metal plate is positioned above the carrier (see Fig. 5A).
 	With respect to Claim 14, Kim teaches wherein the carrier provides signal routing between the first side and the second side of the carrier (see Fig. 5A).
 	With respect to Claim 15, Kim teaches wherein the carrier is a circuit board having a patterned metal layer at the first side of the circuit board and that forms the plurality of contact structures (see Fig. 5A).
 	With respect to Claim 16, Kim teaches wherein the circuit board has a patterned metal layer at the second side of the circuit board that is patterned differently (i.e. spaced further apart to accommodate bumps 12) than the patterned metal layer at the first side of the circuit board. The patterned metal layer at the second side of the circuit board accommodates a land pattern of a circuit board to which the semiconductor package is to be attached (see Fig. 5A).

5. 	Claims 1, 3, 5 and 14-16, are rejected under 35 U.S.C. 102b as being clearly anticipated by IM et al. (US 2012/0119346).
 	With respect to Claim 1, Im teaches a carrier 100 having a first side and a second side opposite the first side, wherein the first side having a plurality of contact structures below solder bumps 124.  A semiconductor die 120 having a first side and a second side opposite the first side, wherein the first side of the semiconductor die 120 having a plurality of pads (i.e. above solder bumps 124) attached to the plurality of contact structures at the first side of the carrier 100.  A metal plate 300 
attached to the second side of the semiconductor die 120, the metal plate 300 having a size (i.e. thickness and length) that is independent of the size (i.e. thickness and length) of the carrier 100 and based on an expected thermal load to be presented by the semiconductor die 120.  An encapsulant 131 confined by the carrier 100 and the metal plate 300 and laterally surrounding an edge of the semiconductor die 100 (see paragraphs 44-56 and 74-86; Figs. 1-3 and 14-21).
 	With respect to Claim 3, Im teaches wherein one or more of the contact structures 10 disposed around a periphery of the carrier are at least partly visible in a plan view in which the metal plate is positioned above the carrier (see Figs. 1-3 and 14-21).
 	With respect to Claim 5, Im teaches wherein the metal plate is larger than both the semiconductor die and the carrier (see Figs. 1-3 and 14-21).
 	With respect to Claim 14, Im teaches wherein the carrier provides signal routing between the first side and the second side of the carrier (see Figs. 1-3 and 14-21).
 	With respect to Claim 15, Im teaches wherein the carrier is a circuit board having a patterned metal layer at the first side of the circuit board and that forms the plurality of contact structures (see Figs. 1-3 and 14-21).
 	With respect to Claim 16, Im teaches wherein the circuit board has a patterned metal layer at the second side of the circuit board that is patterned differently (i.e. spaced further apart to accommodate bumps 12) than the patterned metal layer at the first side of the circuit board. The patterned metal layer at the second side of the circuit board accommodates a land pattern of a circuit board to which the semiconductor package is to be attached (see Figs. 1-3 and 14-21).
6. 	Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2012/0119346) as applied to claim 1 above, and further in view of Negishi (US 2013/0270684) and Terai et al. (US2015/0171026).
 	With respect to Claim 4, Im discloses the claimed invention except for a metal plate made of copper. However, Negishi discloses a metal plate 108 made of copper (see paragraphs 10 and 37; Fig. 1). Thus, Im and Negishi have substantially the same environment of heat sink for dissipating heat from chip encapsulated by a molding material. Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporate a copper material for the metal plate of Im, since the copper material would facilitate in dissipating heat from the semiconductor package as evident by Negishi.
 	With respect to Claim 6, Negishi discloses wherein the encapsulant 109 comprises silicone (See paragraph 38).
 	With respect to Claims 7 and 8, it is well known in the semiconductor industry to have an encapsulant having an operating temperature greater than 200° or higher as evident than Terai (See paragraph 36).
7.	Claims 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2012/0119346) as applied to claim 1 above, and further in view of Nakamura et al. (US2011/0109287) and Takashima et al. (US 2019/0157448).
 	With respect to Claims 9 and 20, Im discloses the claimed invention except for the semiconductor die is a lateral power semiconductor die having a single source pad, a single drain pad and a single gate pad at the first side of the lateral power semiconductor die, wherein the single source pad is attached to a first one of the contact structures at the first side of the carrier, wherein the single drain pad is attached to a second one of the contact structures at the first side of the carrier, and wherein the single gate pad is attached to a third one of the contact structures at the first side of the carrier. 
 	However, Nakamura discloses the semiconductor die 55 is a lateral power semiconductor die having a single source pad 17, a single drain pad 18, and a single gate pad 19 at the first side of the lateral power semiconductor die 55. The single source pad 17 is attached to a first one of the contact structures (i.e. below bump 16 or 66) at the first side of the carrier 61-63. The single drain pad 18 is attached to a second one of the contact structures at the first side of the carrier 61-63, wherein the single gate pad is attached to a third one of the contact structures at the first side of the carrier (see paragraphs 41-44, 49, 70, 76, 80, and 97; Figs. 2-4, 7, and 17).

Thus, Im and Nakamura have substantially the same environment of heat sink for dissipating heat from chip encapsulated by a molding material. Therefore, one
skilled in the art before the effective filing date of the claimed invention to incorporate a lateral power semiconductor die for the die of Im, since the vertical power semiconductor die would improve the bonding resistance and interconnect resistance since the gate, drain, and source pad are on the same surface of the chip as evident by
Negishi.
 	With respect to Claim 10, Nakamura discloses wherein the carrier is a lead frame, wherein the first one of the contact structures is a first lead of the lead frame, wherein the second one of the contact structures is a second lead of the lead frame, and wherein the third one of the contact structures is a third lead of the lead frame (see paragraphs 70, 76, 79, 80, and 97; Figs. 2-4, 7, and 17).
 	With respect to Claim 11, Nakamura discloses wherein the semiconductor die is a lateral power semiconductor die having a plurality of source pads, a plurality of drain pads and a gate pad at the first side of the power semiconductor die, wherein the plurality of source pads are attached to a first group of the contact structures at the first side of the carrier, wherein the plurality of drain pads are attached to a second group of the contact structures at the first side of the carrier, and wherein the gate pad is attached to an additional one of the contact structures at the first side of the carrier(see Fig. 5A).
With respect to Claim 12, Im discloses wherein the carrier is a circuit board having a patterned metal layer at the first side of the circuit board and that forms the first group of the contact structures, the second group of the contact structures, and the additional one of the contact structures. (see Figs. 1-3 and 14-21).
 	With respect to Claim 13, it is well known the vertical MOSFET of Nakaruma is a
lateral GaN power semiconductor die as evident by Takashima (see paragraph 32).

Allowable Subject Matter
8.	Claim 19 and 22 are allowed.
9. 	Claims 2, 18 and 21 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a dimension of the metal plate 6 in a first direction of a two-dimensional plane is greater than a dimension of the carrier in the first direction. A dimension of the metal plate in a second direction of the two- dimensional plane is less than a dimension of the carrier in the second direction, wherein the second direction is perpendicular to the first direction, and wherein the two- dimensional plane is parallel to the metal plate and the carrier 
in claim 2.
 	A metal connectors attached to the metal plate at a side of the metal plate attached to the semiconductor die, wherein the metal connectors are laterally spaced apart from both the semiconductor die and the carrier. The metal connectors have a height that is equal to or greater than a combined height of the semiconductor die and the carrier in claim 18.
 	Attaching a metal sheet to the second side of the semiconductor dies of the partial packages, the partial packages being interconnected by the metal sheet. Severing the metal sheet between adjacent ones of the semiconductor dies to form whole semiconductor packages, each one of the whole semiconductor packages having a metal plate severed from the metal sheet and having a size that is independent of the size of the carrier included in the whole semiconductor package and based on an
expected thermal load to be presented by the semiconductor die included in the whole semiconductor package in claim 19.
 	Metal connectors attached to the first patterned metallization of the substrate, wherein the metal connectors are laterally spaced apart from both the vertical power semiconductor die and the carrier. The metal connectors have a height that is equal to or greater than a combined height of the vertical power semiconductor die and the carrier in claim 21.
 	Metal connectors attached to the metal plate at a side of the metal plate attached to the semiconductor die.  The metal connectors are laterally spaced apart from both the semiconductor die and the carrier.  The metal connectors have a height that is equal to or greater than a combined height of the semiconductor die and the carrier in claim 22.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.



Conclusion
10.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Application/Control Number: 17/034,109 Page 11 Art Unit: 2897 Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 




AC/October 17, 2022 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897